           Case 2:19-cv-00015-cr Document 26 Filed 05/16/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT

                                           FOR THE

                                   DISTRICT OF VERMONT


A.M., by and through his parents and natural      )
Guardians, Christopher Messineo and Jill          )
Messineo; E.M., by and through her parents        )
and natural guardians, Christopher Messineo       )
and Jill Messineo; CHRISTOPHER MESSINEO,          )
individually; JILL MESSINEO, individually;        )
A.S., by and through her parents and natural      )
guardians, Russell Senesac and Selena Senesac;    )
RUSSELL SENESAC, individually; SELENA             )
SENESAC, individually; and the ROMAN              )
CATHOLIC DIOCESE OF BURLINGTON,                   )
VERMONT,                                          )
                       Plaintiffs,                )
                                                  )
              v.                                  )        Civil No. 2:19-cv-15
                                                  )
DANIEL M. FRENCH, in his official capacity        )
As Secretary of the Vermont Agency of             )
Education,                                        )
                                                  )
                      Defendant.                  )


        DEFENDANT’S STIPULATED MOTION FOR EXTENSION OF TIME AND
           ENLARGMENT OF PAGE LIMITS FOR REPLY MEMORANDUM

       Defendant Daniel M. French, in his official capacity as the Secretary of the Vermont

Agency of Education, pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 7(a)(5),

hereby moves this Court for a 2-week extension of the time to file and serve a Reply

Memorandum in support of his Motion to Dismiss until June 7, 2019 and for a 5-page

enlargement of the 10-page limit for such Reply Memorandum. Counsel for Plaintiffs have been

contacted and have consented to the extension and enlargement. In support of his Motion,

Defendant relies on the following Memorandum of Law.
           Case 2:19-cv-00015-cr Document 26 Filed 05/16/19 Page 2 of 3



                                   MEMORANDUM OF LAW

       Under Rule 6(b) of the Federal Rules of Civil Procedure, the Court may, for good cause,

extend the time to file and serve pleadings or other papers. The Court also has the inherent

discretionary power to enlarge the page limits established by Local Rule 7 for the length of

motions and related memoranda.

       Defendant French filed his Motion to Dismiss and Incorporated Memorandum of Law

(ECF Doc. 14) on March 20, 2019.1 After being granted a stipulated 21-day extension to oppose

the Motion to Dismiss (ECF Docs. 16, 17), Plaintiffs filed their Response in Opposition (ECF

Doc. 24) on May 10, 2019. By operation of Local Rule 7(a)(5), Defendant’s Reply

Memorandum in support of his Motion to Dismiss must be filed by May 24, 2019.

       This motion is filed prior to the expiration of that deadline. The requested 2-week

extension is necessary to allow counsel for Defendant sufficient time to review and analyze the

statements and assertions made by Plaintiffs in their Response in Opposition so that he may

present an appropriate and thorough Reply Memorandum. No undue prejudice or delay will

occur if the requested extension is granted.

       In addition, the United States filed a 13-page Statement of Interest in Opposition to the

Motion to Dismiss (ECF Doc. 22) on May 9, 2019. For reasons of efficiency and economy,

Defendant wishes to address and respond to the United States’ Statement of Interest in its Reply

Memorandum, rather than seeking leave to file a separate Response. The requested 5-page

enlargement to the length of Defendant’s Reply Memorandum is necessary to allow counsel for

Defendant to appropriately and thoroughly respond to both the United States and Plaintiffs. No

undue prejudice or delay will occur if the requested enlargement is granted.


1
 George B. Spaulding, while then a defendant in his official capacity as Chancellor of the
Vermont State Colleges, joined in the Motion to Dismiss, but was later voluntarily dismissed
without prejudice by Plaintiffs as a party to this action. See ECF Doc. 19.
                                               -2-
           Case 2:19-cv-00015-cr Document 26 Filed 05/16/19 Page 3 of 3



       WHEREFORE, Defendant respectfully requests that the Court grant his Stipulated

Motion for an extension of the time to file and serve his Reply Memorandum in support of the

Motion to Dismiss until June 7, 2019 and for a 5-page enlargement of the 10-page limit for such

Reply Memorandum.

       DATED at Montpelier, Vermont this 16th day of May 2019.

                                                    STATE OF VERMONT

                                                    THOMAS J. DONOVAN, JR.
                                                    ATTORNEY GENERAL

                                            By:     Jon T. Alexander
                                                    Jon T. Alexander
                                                    Assistant Attorney General
                                                    Office of the Attorney General
                                                    109 State Street
                                                    Montpelier, VT 05609-1001
                                                    (802) 828-1101
                                                    jon.alexander@vermont.gov

                                                    Counsel for Defendant Daniel M. French,
                                                    Secretary of the Vermont Agency of
                                                    Education




                                              -3-
